Citation Nr: 1802432	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disorder. 

2.  Entitlement to service connection for a neuropsychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified anxiety disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966, to include service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for a prostate disorder, and reopened and denied a claim for service connection for a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, on the merits.  

With regard to the characterization of the Veteran's claim for service connection for a neuropsychiatric disorder as reflected on the title page of this decision, the Board observes that a final Board decision issued in March 2007 denied service connection for such disorder.  At such time, the Veteran's service personnel records were unavailable.  Thereafter, in August 2016, the Veteran's service personnel records were associated with the file.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. §  3.156(c) (2017).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. §  3.156(c)(1)(i).  Here, as the newly received service record addresses the Veteran's service in the Republic of Vietnam and his reported in-service PTSD stressors, the Board finds that 38 C.F.R. § 3.156(c) is applicable and his original claim is reviewed on a de novo basis.  Consequently, it has been characterized as shown on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a prostate disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

2.  A neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, is not shown to be causally or etiologically related to any disease, injury, or incident during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the current claim, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as discussed below, as the Veteran does not have diagnoses of psychoses, service connection on a presumptive basis, to include based on a continuity of symptomatology, is not warranted.

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram. 38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  In the instant case, the record reflects that the Veteran served in Vietnam and, thus, was exposed to herbicide agents.

For those veterans who have been exposed to herbicide agents, certain diseases, to include prostate cancer, are acknowledged to be presumptively related to such exposure. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e), with exceptions not relevant to the instant case, shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307 (a)(6)(ii). 

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39, 843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41, 092  (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  As this appeal was certified to the Board in December 2017, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id. As the record contains evaluations performed in 2004 citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for service connection for a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder.  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A. Prostate Disorder

The Veteran's essential contention is that he currently has a prostate disorder as a result of his military service.  As such, he claims that service connection for a prostate disorder is warranted.

However, as will be discussed below, the Board finds that service connection for a prostate disorder is not warranted as the probative evidence of record fails to establish that the Veteran had a current diagnosis of a prostate disorder prior to and/or during the pendency of the claim.

In this regard, the Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to a prostate disorder.  Specifically, STRs reflect that, during his February 1964 and March 1966 enlistment and separation examinations, respectively, his genitourinary system was normal upon clinical evaluation.  The examination reports contain sections for reporting significant or interval history and a summary of defects and diagnoses, which contain no relevant remarks.  The concurrent medical history reports contain the Veteran's denial of all pertinent symptoms.    

The Veteran's post-service treatment records likewise show no complaints, treatment, or diagnoses referable to a prostate disorder.  Furthermore, he underwent a VA examination in October 2016, at which time he denied a history of prostate cancer.  Additionally, the VA examiner found that the Veteran did not have or had ever been diagnosed with prostate cancer.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a prostate disorder at any time during, or prior to, the pendency of his claim.  In this regard, the Board finds that the October 2016 VA examiner's opinion that there was no evidence of a current prostate disorder is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran.  Additionally, the Board observes that the examiner's opinion is supported by the medical records on file, which are entirely negative for a current diagnosis of a prostate disorder.  Furthermore, neither the Veteran nor his representative have submitted any statements, or any other evidence, suggesting a confirmed diagnosis of a prostate disorder.  

The Board has also considered the Veteran's assertions that he currently has a prostate disorder related to his military service.  As a layperson, the Veteran is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, although the Veteran is competent to report his current discomfort, he is not competent to diagnose a prostate disorder, or render an opinion as to the etiology of such a disorder, as this requires medical training and testing.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his alleged prostate disorder as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or opinion as to medical causation.  Accordingly, the Veteran's assertions in this regard are afforded no probative weight.

The Board finds that service connection for a prostate disorder cannot be established as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of a prostate disorder prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For the foregoing reasons, the Board finds that service connection for a prostate disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Neuropsychiatric Disorder 

At a June 2005 Decision Review Officer (DRO) hearing and in documents of record, the Veteran alleges that he has a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, that is directly related to his military service.  In this regard, he claims that, during service in Vietnam, he had to sleep outside and spend his nights hearing fire fights. He further indicates that he had to make his way to foxholes for security, had to defend himself against enemies and bury them in the foxholes, and witnessed enemies being tortured.  As a result of such experiences, the Veteran reports that he had problems sleeping, experienced anxiety and irritability, and had intrusive thoughts of his time in service in Vietnam.  Therefore, he alleges that service connection for a neuropsychiatric disorder is warranted.  

As an initial matter, the Board notes that the Veteran's DD Form 214 and service personnel records reflect that he served in Vietnam with a military occupational specialty was a light weapons infantryman, and was awarded the Combat Infantry Badge, which denotes combat service.  Accordingly, based on such combat service, his related in-service stressors are considered verified.  

The Veteran's STRs are negative for no complaints, treatment, or diagnoses referable to a neuropsychiatric disorder.  Further, while his March 1966 Report of Medical History indicates his report of "nervous trouble of any sort," his clinical psychiatric evaluation was normal.  

The Veteran's post-service private treatment records reveal a principal diagnosis of PTSD, chronic, severe, in July 2004. Such record further reveals the Veteran's history of service in Vietnam where he was under fire on multiple occasions, and his report of experiencing nightmares about his fellow soldiers that were killed by friendly fire and his friend that was killed by a grenade.  Here, the private physician indicated that the Veteran was "presenting PTSD as result of Vietnam war experiences."  

In light of the fact that the Veteran's stressors had been verified and the record reflected a PTSD diagnosis, he was afforded a VA examination in July 2004.  At such time, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; however, the examiner noted a diagnosis of anxiety disorder, not otherwise specified, mild.  No etiological opinion was provided.  

An October 2004 VA examination report reflects that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. Here, the examiner found that there was no specific stressor event.  The examiner further found that, even though the medals the Veteran received confirmed his combat participation, such did not automatically mean that an individual had PTSD; and there were no symptoms of trauma re-experiencing, avoidance or numbing, heightened physiological arousal, or any of the associated features of PTSD.  However, the examiner provided a diagnosis of anxiety symptoms, sporadic, very mild.  In this regard, the examiner concluded that there was no evidence that the Veteran's history and description of symptoms of any criteria to fulfill a diagnosis of PTSD, and there was also no evidence that the Veteran's experiences in combat affected or interfered in any way with his subsequent occupational functioning, family life, and interpersonal relations.  The examiner noted that the Veteran, at one point during the examination interview, reported that he made the claim because he was counseled to do so in order to see if he had any right for service connection or a VA pension.  

An October 2016 VA examination report reflected the VA examiner's finding that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD.  Here, the examiner found that, based on a review of the Veteran's record, to include his medical records, an interview of the Veteran, and a mental status examination, there was no evidence to fulfill the diagnostic criteria for PTSD (criterion B, C, D, and G were not met) and, therefore, an opinion regarding a PTSD diagnosis could not be rendered.  

However, the October 2016 VA examiner noted a diagnosis of unspecified anxiety disorder.  In this regard, the examiner concluded that such disorder was less likely than not related to the Veteran's military service.  As rationale for the opinion, the examiner indicated that there was no evidence of psychiatric complaints, findings, or treatment prior to the Veteran's military service.  The examiner further indicated that there was evidence of psychiatric complaints on his March 1966 Report of Medical History; however, on the corresponding Report of Medical Examination, there was no psychiatric findings, diagnosis, or treatment recommendations.  Additionally, the examiner reported that, during the Veteran's military service, there was no evidence of psychiatric complaints or findings, or evidence of psychiatric treatment within one year after his discharge from military service.  The examiner further reported that the Veteran's July 2004 private psychiatric evaluation established a diagnosis of "PTSD," but a completed mental examination was not found.  Furthermore, the examiner noted that the July 2004 VA examination report established a diagnosis of "anxiety disorder" with the identified stressor documented as "unspecified;" and the October 2004 VA examination established a diagnosis of "anxiety symptoms, sporadic, very mild" with the identified stressor documented as "none."  The examiner further noted that there was no medical evidence of follow-up psychiatric treatment, or in-patient treatment or crisis intervention, and that the Veteran was not taking any psychiatric medication at present.  The examiner concluded that, after a careful review of all the medical evidence, the link between the Veteran's neuropsychiatric disorder and his military combat activity could not be made. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neuropsychiatric disorder.  In this regard, the Board initially notes that, while the Veteran has been diagnosed with PTSD by his treating private physician, the Board accords no probative weight to such diagnosis.  In this regard, the private physician did not provide a thorough consideration of the diagnostic criteria governing the assignment of a diagnosis of PTSD in accordance with the DSM-IV.  In contrast, the Board finds that the October 2016 VA examiner's opinion that the Veteran did not meet the diagnostic criteria of PTSD to have great probative weight.  In this regard, such opinion was predicated on a complete review of the record, to include in-person interviews with the Veteran and mental status examinations conducted during the course of the appeal.  Furthermore, the October 2016 VA examiner explicitly considered and discussed the PTSD diagnosis found in the Veteran's private treatment records, and concluded that such diagnosis was unsupported for the aforementioned reason.  .See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regard to a neuropsychiatric disorder other than PTSD, the record reflects diagnoses of unspecified anxiety disorder.  However, the Board finds that, as the probative evidence does not relate such to his military service, service connection for such disorder is not warranted.  In this regard, the Board places great probative weight on the October 2016 VA examiner's opinion that the Veteran's current neuropsychiatric disorder is not related to service as such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  There is no medical opinion to the contrary.

The Board has also considered the Veteran's assertions that he has a neuropsychiatric disorder related to his military service.  The Veteran, as a  layperson, is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau, supra; Buchanan, supra.  However, the Veteran has not demonstrated that he is an expert in determining psychiatric diagnoses and their etiology, and is a  layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose form of cancer).  In this regard, the Board finds that the diagnosis and etiology of a psychiatric disorder is a complex question that requires medical expertise.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such requires the administration and interpretation of psychological testing, knowledge of the psyche, and the way trauma affects psychological functioning.  Thus, the Veteran's statements as to the diagnosis and etiology of his claimed neuropsychiatric disorders are afforded no probative value.  

Therefore, based on the foregoing, the Board finds that a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a neuropsychiatric disorder, that doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a prostate disorder is denied. 

Service connection for a neuropsychiatric disorder, to include PTSD and unspecified anxiety disorder, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


